Per Curiam:
Taking as proved every word that is alleged in the statement of the plaintiffs in error, and there is nothing but an agreement on the part of John E. Schall to purchase the property in controversy and hold the one half thereof in trust to convey the same, when paid the purchase money, to Fogel and his wife.
We need not say that this is not a resulting trust, for there is in the inception of it neither fraud nor payment of the money with which the land was purchased. It is, at best, but a naked parol agreement to hold for the use of the plaintiffs, and one which cannot, under our act of 1856, be enforced in any manner.
The judgment is affirmed.